Citation Nr: 1627006	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to back disability.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to back disability.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran filed a claim of entitlement to service connection for PTSD, the Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder to include PTSD in light of the Court's holding in Clemons.


This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a back disability, diabetes mellitus, peripheral neuropathy of the right and left upper and lower extremities, a bilateral hearing loss disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been shown to currently have tinnitus that is related to his service.  


CONCLUSION OF LAW

The Veteran's currently diagnosed tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for tinnitus.  Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period; tinnitus, which is an organic disease of the nervous system, with a one year presumptive period, is a listed disease.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his service.  Specifically, he alleges that he began experiencing tinnitus during service.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  

The Veteran testified during his January 2016 Board hearing that he was exposed to a significant amount of noise in service from being around a great deal of gunfire and engines while serving aboard the USS Guadalupe.  He further testified that the ringing in his ears became noticeable at that time.  Notably, the Veteran's DD 214 documents his service aboard the USS Guadalupe as well as training as a seaman which would likely involve acoustic trauma.  In light of the foregoing, the Board will presume that the Veteran was exposed to acoustic trauma in service.  

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has reported evidence of both in-service acoustic trauma and a continuity of symptomatology from service.    

The Board acknowledges the April 2010 VA audiological examination report in which the examiner concluded that it was less likely as not that the Veteran's tinnitus was related to in-service noise exposure and provided a rationale for that opinion.  Specifically, the examiner reported that the Veteran's description of tinnitus is not typical for tinnitus due to noise exposure, but is rather consistent with migraine headaches.  In this regard, the Veteran reported that his tinnitus gets better when he plugs his ears and that silence help his tinnitus go away.  The examiner determined this description would be consistent with tinnitus that is due to migraine headaches.  She further noted that tinnitus due to noise exposure typically has the opposite reaction in that quiet rooms or plugged ears make the condition worse instead of better.  Further, the Veteran reported that aspirin makes his tinnitus go away, and the examiner noted that aspirin is a salicylate which tends to aggravate tinnitus, but aspirin helps headaches go away.  As such, the examiner concluded that the Veteran's tinnitus is more likely to be attributable to his condition of headaches.  There is no medical opinion contrary to the VA examiner's opinion.  

The Board finds the April 2010 VA opinion is of great probative value and overcomes the presumption that the Veteran's tinnitus is due to in-service noise exposure, as her opinion was based on thorough examination of the Veteran and consideration of his medical history.  However, the Board notes that the Veteran's service treatment records document treatment for severe tension headaches in July 1970.  Thus, the Board finds that the competent and probative evidence demonstrates the Veteran's tinnitus manifested in service, as he was treated for headaches which caused his tinnitus.  Moreover, the Board finds the Veteran credible with regard to experiencing tinnitus since service which is consistent with the record.  

Given the foregoing, the Board concludes that the Veteran's tinnitus manifested in service and that he has experienced tinnitus since service.  Accordingly, the Board finds that service connection for tinnitus is warranted.

ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

With regard to the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy of the right and left upper extremities, he contends that these disabilities are related to service, to include as due to herbicide exposure.  He specifically contends that while serving aboard the USS Guadalupe, he transferred wounded soldiers who may have been exposed to herbicides from his ship to another.  See a statement from the Veteran dated March 2010.  In his May 2012 substantive appeal (VA Form 9), the Veteran stated that he served in Vietnam and was close to shore "all the time" and docked on at least 2 occasions for services that were needed.  He also reported that he went inland to provide parts and to repair a boat that was damaged.  In an April 2014 statement, the Veteran reported that the USS Guadalupe docked in Da Nang multiple times to send soldiers for medical and dental treatment.  Also, in "the early part of 1970," the Veteran reported that the USS Guadalupe went inland to refuel small crafts and repair parts.  Finally, during the January 2016 Board hearing, the Veteran testified that the USS Guadalupe docked in the harbors of Vietnam and that he went ashore to unload supplies.  See the January 2016 Board hearing transcript, pgs. 14-15.    

The Board notes that the Veteran's service personnel records have been obtained and included in the claims file for review.  Further, the Veteran's personnel records verify service aboard the USS Guadalupe from July 1969 to March 1973 and periods of September 1969 to October 1969 and August 1970 to November 1970 in a "hostile fire zone."  Additionally, the claims folder contains a report from the Personnel Information Exchange System (PIES) dated February 2010 that indicates the USS Guadalupe was in the official waters of Vietnam on the following occasions: August 17, 1969 to August 24, 1969; September 14, 1969 to September 22, 1969; September 26, 1969 to October 4, 1969; October 8, 1969 to October 11, 1969; October 16, 1969 to October 23, 1969; August 4, 1970 to August 12, 1970; August 16, 1970 to August 25, 1970; August 31, 1970 to September 8, 1970; September 14, 1970 to September 21, 1970; September 30, 1970 to October 10, 1970; October 14, 1970 to October 23, 1970, October 29, 1971 to November 2, 1971; November 4, 1971 to November 7, 1971; November 14, 1971 to November 20, 1971; December 23, 1971 to January 2, 1972; January 9, 1972 to January 14, 1972; January 21, 1972 to January 25, 1972; February 1, 1972 to February 9, 1972; February 28, 1972 to March 13, 1972; April 14, 1972 to April 20, 1972; April 25, 1972 to May 2, 1972; May 8, 1972 to May 12, 1972; May 19, 1972 to May 29, 1972; June 5, 1972 to June 12, 1972; June 18, 1972 to June 27, 1972; and July 8, 1972 to July 10, 1972.  However, the record provided no conclusive proof of in-country service.  Also, the PIES response did not address whether the Veteran's ship was stationed in the "brown waters" (inland waterways) of Vietnam and, if so, when such activity occurred.  Notably, although a general report from the Joint Services Records Research Center (JSRRC) dated May 2009 concerning whether a veteran who served aboard a Navy ship during the Vietnam era was exposed to herbicides is of record, the JSRRC has not been contacted to specifically verify the Veteran's claimed exposure to herbicides.  The Veteran's assertions concerning his temporary stays in Vietnam to include in 1970 have therefore not been confirmed.  Accordingly, the AOJ should take the necessary steps to verify the Veteran's purported in-country service in Vietnam during his service aboard the USS Guadalupe.  The AOJ should also take the necessary steps to determine whether the USS Guadalupe was stationed in the "brown waters" of Vietnam and, if so, when such activity occurred.  Moreover, the AOJ should take necessary steps to obtain complete deck logs for the period from 1969 to 1973 as these are not of record.  

The Board further finds that if, and only if, it is shown that the Veteran's diabetes is related to his service, he should be provided a VA examination for an opinion to be obtained as to whether his diagnosed peripheral neuropathy of the right and left upper extremities are related to his diabetes as he contends that these disabilities are secondary to his diabetes.  

With respect to the Veteran's claim of entitlement to service connection for a lumbar spine disability, he contends that this disability is related to his service, in particular when he injured his back while trying to pick up a heavy hose while serving aboard a refueling ship.  See, e.g., the January 2016 Board hearing transcript, pgs. 3-4.  

Here, a January 2014 VA X-ray report documents impression of mild degenerative changes of the lumbar spine.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for a lumbar spine disability.  However, the Board notes that the Veteran is competent to attest to experiencing an injury to his back.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his back from lifting a heavy hose.  Moreover, his DD Form 214 documents his military occupational specialty (MOS) as a boatswain's mate which would likely involve lifting heavy objects such as a hose.  The Board therefore has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.
Additionally, the Veteran contends that his current lumbar spine disability is related to his service, specifically the aforementioned in-service accident, and he further contends that he has continued to experience pain in his back since then.  See the January 2016 Board hearing transcript, pgs. 7-8.

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79, (2006), an examination to determine if there is a nexus between the Veteran's current lumbar spine disability and his service is warranted. 

The Board further finds that if, and only if, it is shown that the Veteran's lumbar spine disability is related to his service, he should be provided a VA examination for an opinion as to whether his claimed peripheral neuropathy of the right and left lower extremities is related to his lumbar spine disability as he contends that these disabilities are secondary to his lumbar spine disability.  

The Board also notes that the Veteran's service enlistment examination documents a notation of mild dorsal kyphosis.  However, there is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's kyphosis was not aggravated during service beyond the normal progression of the disease.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  In light of the foregoing, the Board finds that an opinion for such must be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon, supra.  

The Board observes that during the January 2016 Board hearing, the Veteran testified that he has received medical treatment for his lumbar spine from Dr. Jayden and Dr. Adams.  The Board observes that treatment records from these providers are not associated with the claims folder.  Therefore, on remand, all outstanding records from these providers should be obtained and associated with the claims folder.  

With regard to the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, he contends that this disability is related to his service, to include acoustic trauma from firing weapons and being around loud engines while serving aboard the USS Guadalupe.  As discussed above, the Board finds the Veteran competent and credible as to his reported in-service noise exposure and concedes such noise exposure.

The Veteran's enlistment audiological examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
X
10
LEFT
15
15
5
X
30

Notably, the Veteran was placed on a profile for hearing loss with a temporary profile listed as "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). 

The Board notes that an audiological evaluation documenting pure tone thresholds in decibels was not taken in conjunction with the Veteran's February 1973 separation examination.  However, whispered voice testing was 15/15 bilaterally.

The Veteran was provided a VA audiological examination in April 2010.  
Based on review of these records, a VA examiner noted that the Veteran's enlistment examination shows "mild loss" at 4000 Hz in the left ear which pre-existed his service.  Following examination of the Veteran as well as his medical history to include in-service acoustic trauma, the VA examiner concluded that there is insufficient evidence as to whether the Veteran's left ear hearing loss disability was aggravated beyond the normal progression of the disability or whether his right ear hearing loss disability is related to service.    
Crucially, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  There is no other medical opinion of record pertaining to the etiology of the Veteran's bilateral hearing loss disability.  In light of the foregoing, the Board finds that an opinion should be obtained on remand as to whether the Veteran's pre-existing left ear hearing loss disability documented on enlistment was aggravated during service beyond the normal progression of the disease, and if his current right ear hearing loss disability was incurred during service.    

The Board notes that the Veteran stated during the April 2010 VA examination that he worked at Caterpillar Tractor company for 31 years and during that time, he had hearing tests performed every year.  The Board observes that these hearing test evaluations are not associated with the record.  Thus, on remand, an attempt to obtain the records from this facility must be undertaken.

Finally, with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, he contends that he has an acquired psychiatric disorder that is related to his service, in particular from having to transport wounded soldiers to and from his ship.  See, e.g., the January 2016 Board hearing transcript, page 16.  He also stated that he was in fear of enemy fire during his service aboard the USS Guadalupe as it was near the coast of Vietnam.  See, e.g., a statement from the Veteran dated March 2010.  Also, during a VA psychological examination in April 2012, the Veteran indicated that he has an acquired psychiatric disorder that is related to an in-service accident when he burned his legs after a steam pipe burst.

The Board notes that the Veteran's service treatment records do not document complaints of or treatment for symptoms associated with an acquired psychiatric disorder.  However, a treatment record dated April 1972 documents treatment for the aforementioned injury to his legs when a steam pipe burst.  Also, the Veteran's personnel records document service aboard the USS Guadalupe that was located in the waters off the coast of Vietnam on multiple occasions. The Board finds that the Veteran's statements regarding being in fear of hostile military activity are credible and consistent with the record.  

The Veteran was provided a VA psychological examination in April 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD.  However, the examiner diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS), which he noted to be attributed to non-service connected factors including alcohol and substance abuse.  
  
Pertinently, a review of the record indicates that the Veteran also receives treatment for depression.  See a VA treatment record dated January 2012.  There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran has depression that is related to his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has depression that is related to his service.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

During the above-referenced videoconference hearing in January 2016, the Veteran indicated that he continues to receive mental health treatment at a VA facility.  However, the Board notes that the most recent association of VA treatment records with the Veteran's claims folder was in May 2014.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Dr. Jayden and Dr. Adams as well as the Veteran's hearing tests from Caterpillar Tractor company.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after May 2014 pertaining to the claims remanded herein.  

3. Take the steps necessary, including but not limited to a search through the JSRRC to determine whether the USS Guadalupe ever conducted "brown water" (inland waterways) operations during the Vietnam War, or was ever in a Vietnamese port during that time.  A negative response from the JSRRC must be associated with the claims folder. 

4. Take the steps necessary and attempt to verify the Veteran's purported in-country service in Vietnam in 1970. 

5. Take the steps necessary to ascertain whether the USS Guadalupe operated in the inland waterways of Vietnam, to include obtaining copies of deck logs for 1970. 

6. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his back disability.  

All tests and studies deemed necessary by the examiner should be performed.  Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Identify all diagnosed lumbar spine disabilities; if the examiner does not find that the Veteran currently has a lumbar spine disability, he/she should address the January 2014 VA X-ray report noting an impression of mild degenerative changes (Virtual VA document labeled CAPRI, receipt date 5/2/2014, page 13).

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability is related to his active service, to include his credible report of injuring his back while attempting to lift a large hose as part of his duties as a boatswain's mate.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back disorder.

c. With respect to the Veteran's kyphosis that was noted on his service enlistment examination (VBMS document labeled STR - Medical, receipt date 2/16/2010, page 6), address whether it is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  

d. If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the back.    

e. If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that kyphosis was clearly and unmistakably aggravated during service beyond the natural progression of the disease.  

If, and only if, it is determined that the Veteran's back disability is related to service, an opinion should also be obtained as to the following:

a. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has 
peripheral neuropathy of the right and/or left lower extremity that is due to, or caused by, his back disability.

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has peripheral neuropathy of the right and/or left lower extremity that 
is aggravated by his back disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the right lower extremity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the back disability.

If, and only if, it is determined that the Veteran's diabetes mellitus is related to service on either a presumptive or direct basis, an opinion should also be obtained as to the following:

a. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
diagnosed peripheral neuropathy of the right and left upper extremity is due to or caused by his diabetes mellitus.

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
peripheral neuropathy of the right and left upper extremity is aggravated by his diabetes mellitus.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy of the right upper extremity found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the diabetes mellitus.

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder. 

7. Schedule a VA audiological examination to determine the presence, severity and etiology of the Veteran's bilateral hearing loss disability.  The claims file should be available for review by the examiner.  The examiner should review the claims file, giving particular attention to the Veteran's lay assertions regarding noise exposure and functional impairment resulting from the hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion 
as to the following: 

a. Whether the Veteran's left ear hearing loss disability documented on his enlistment examination (VBMS document labeled STR - Medical, receipt date 2/16/2010, page 6), underwent an increase in severity during service beyond the natural progression of the disease.

b. Whether the Veteran's current right ear hearing loss disability is at least as likely as not (a probability of 50 percent or greater) is related to active service, to include his credible report of acoustic trauma from firing weaponry and being around loud engines.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a.  Identify any current acquired psychiatric disorder to include depression and/or PTSD.

b.  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's period of service, to include his treatment in April 1972 for a burn injury to his legs when a steam pipe burst (VBMS document labeled STR - Medical, receipt date 2/16/2010, page 18) as well as being in fear of hostile military activity during his service aboard the USS Guadalupe when the ship was located in the waters off the coast of Vietnam.
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9. After completing the above development, and any other development deemed warranted, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


